          Case 1:17-cv-00461-EPG Document 31 Filed 10/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ELIZABETH ANNE ANGLEN,                                   No. 1:17-cv-00461-EPG
12                           Plaintiff,
13             v.                                                 ORDER DENYING MOTION FOR
                                                                  ATTORNEY FEES AS MOOT
14       COMMISSIONER OF SOCIAL
         SECURITY,                                                (ECF No. 30)
15
                             Defendants.
16

17            On October 16, 2020, the Court ordered Plaintiff’s counsel to re-file aspects of his motion

18   for attorney’s fees in a manner that properly redacts Plaintiff’s Social-Security number. (ECF No.

19   29). Plaintiff’s counsel did so on October 26, 20201 by refiling Plaintiff’s motion for attorney’s

20   fees. (ECF No. 30). That motion, which appears to be a copy of Plaintiff’s earlier motion,

21   (compare ECF No. 23 with ECF No. 30), was already granted in its earlier form. (See ECF No.

22   25).

23            Although the Court believes Plaintiff did not intend to seek more attorney’s fees, the

24   Court notes that the re-filing was styled as a motion. Therefore, the Court will deny Plaintiff’s

25   motion for attorney’s fees as moot.

26   1
       This filing was late, as it was due October 23, 2020. This is the second time the Court ordered Plaintiff’s counsel to
     re-file the documents with proper redaction, and it is the second time Plaintiff’s counsel was late in so doing. (See
27   ECF Nos. 26 (order to show cause for why Plaintiff’s counsel should not be sanctioned for failing to comply with
     earlier order); 29 (discharging order to show cause and ordering Plaintiff to file such documents by October 23,
28   2020)).
                                                                  1
       Case 1:17-cv-00461-EPG Document 31 Filed 10/27/20 Page 2 of 2


 1          In addition, the Court notes that the copy of the order awarding attorney's fees to

 2   Plaintiff's counsel (ECF No. 25) that the Court served on Plaintiff by mail has been returned to

 3   the Court as undeliverable.

 4          Accordingly, it is HEREBY ORDERED that:

 5          1. Within twenty-one (21) days from the date of this Order, Plaintiff’s counsel shall

 6               provide the Court with an updated address for Plaintiff; and

 7          2. Plaintiff’s motion for attorney’s fees (ECF No. 30) is DENIED, AS MOOT.

 8
     IT IS SO ORDERED.
 9

10      Dated:     October 27, 2020                            /s/
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
